t c summary opinion united_states tax_court kangsheng zhu and lanping zhang petitioners v commissioner of internal revenue respondent docket no 25570-10s filed date kangsheng zhu and lanping zhang pro sese lowell d thomas for respondent summary opinion dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for after concessions the only issue we must decide is whether to sustain respondent’s disallowance of dollar_figure of petitioners’ claimed deduction for contributions to lanping zhang’s traditional individual_retirement_account ira for 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue 2petitioners conceded that they paid only a total of dollar_figure rather than dollar_figure into their respective individual_retirement_accounts for they also conceded that they did not report a virginia state_income_tax refund of dollar_figure received in that year and a claimed mortgage_insurance premium deduction of dollar_figure background all the facts have been stipulated by the parties and are so found petitioners are husband and wife who resided in virginia when their petition was filed although petitioners’ full names are kangsheng zhu and lanping zhang they are hereinafter referred to as zhu and zhang respectively both petitioners reached age in zhu was employed by enterprise business solutions ebs he received dollar_figure in wages from ebs in he was not covered by a qualified_pension plan at ebs his wife zhang was employed by nordstrom inc nordstrom she received wages of dollar_figure from nordstrom during zhang was an active_participant in nordstrom’s qualified_pension plan zhu received a form_5498 ira contribution information from ameritrade showing traditional_ira contributions of dollar_figure zhang received a form_5498 from ameritrade showing traditional_ira contributions of dollar_figure on their jointly filed federal_income_tax return for petitioners reported adjusted_gross_income of dollar_figure to arrive at this figure petitioners claimed three above_the_line deductions dollar_figure for a penalty on an early withdrawal of savings dollar_figure for alimony paid and dollar_figure for ira contributions in the notice_of_deficiency respondent disallowed dollar_figure of petitioners’ claimed ira contribution deduction respondent allowed zhu a dollar_figure ira contribution deduction because he was not covered by a qualified_pension plan at ebs he was over age and the couple’s modified_adjusted_gross_income agi was less than dollar_figure however respondent disallowed all of the dollar_figure ira contribution deduction attributable to zhang’s ira because she was an active_participant in a qualified_pension plan and because the couple’s modified agi exceeded the phaseout ceiling_amount for discussion with certain limitations a taxpayer is entitled to deduct amounts that the taxpayer contributes to an ira see sec_219 however the deduction for an individual who has attained the age of may not exceed the lesser_of the deductible amount3 or an amount equal to the compensation includable in the taxpayer’s gross_income see sec_219 a and b 3subject to certain limitations for dollar_figure was generally the largest allowable deductible amount for contributions to an ira sec_219 an additional dollar_figure ira contribution deduction was available as a catch-up contribution for individual sec_50 or older sec_219 the deductible amount allowed under sec_219 and b may be further limited if a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_pension plan during any part of the year sec_219 sec_1_219-2 income_tax regs for taxpayers who file their federal_income_tax returns as married_filing_jointly sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out over a dollar_figure range of agi beginning at the applicable_dollar_amount for this purpose sec_219 provides in part that the individual’s agi is determined without regard to the ira deduction under sec_219 for the tax_year the applicable_dollar_amount for zhang who was an active_participant in nordstrom’s qualified_pension plan and who filed her return as married_filing_jointly with her husband zhu was dollar_figure and completely phased out at dollar_figure because her modified agi under sec_219 exceeded that amount see revproc_2007_66 sec_3 2007_2_cb_970 in applying sec_219 and the court looks to the combined agi of married taxpayers filing jointly and not to an individual spouse’s agi to determine the reduction or elimination of the ira contribution deduction ho v commissioner tcmemo_2005_133 thus with respect to petitioners’ modified agi the computation begins with the total amount of income dollar_figure that petitioners reported on their joint federal_income_tax return with the inclusion of the omitted virginia state_income_tax refund of dollar_figure their total income was dollar_figure after reductions for the dollar_figure penalty paid and the dollar_figure for alimony paid petitioners’ modified agi was dollar_figure consequently because petitioners’ modified agi exceeds the phaseout ceiling of dollar_figure petitioners are not entitled to deduct any of the dollar_figure of contributions to zhang’s ira for we note that petitioners erred in claiming their ira contribution deduction for zhang by mistakenly applying the computation instructions in table page rather than table page of internal_revenue_service publication individual_retirement_arrangements iras dated date for income_tax returns table shows the effect of modified agi on an ira deduction for an individual covered by a retirement_plan at work in summary zhang’s filing_status was married_filing_jointly and her modified agi was more than dollar_figure thus she is not entitled to an ira deduction for accordingly the court sustains respondent’s determination that the application of sec_219 and results in the total disallowance of 4the determination of petitioners’ modified agi is made without regard to the ira deduction allowable under sec_219 see sec_219 petitioners’ claimed ira contribution deduction of dollar_figure consisting of zhang’s claimed dollar_figure ira contribution deduction and the deduction for a dollar_figure contribution for zhang that petitioners never made to reflect the foregoing and petitioners’ concessions decision will be entered for respondent
